DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of Patent No.: US 11,159,975 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See table and claim mapping below:





Patent No.: US 11,159,975 B2
Instant Application 17/509,494
Claim 1: A computing device of a core network of a telecommunication network, comprising: 

a processor; 
a memory; and 
computer-readable instructions stored on the memory that, when executed by the processor, cause the computing device to perform operations comprising: 

receiving conditions data from at least a first access point of the telecommunication network; 

determining, based at least in part on the conditions data, a potential throughput for at least one backhaul link connecting the first access point with a second access point of the telecommunication network; 

determining a radio frequency (RF) resource to be utilized based at least on the potential throughput, on a location of the first access point, and on a location of the second access point; and 

causing the at least one backhaul link to utilize the RF resource, wherein the computing device is separate and distinct from the first access point and the second access point.


 

Claim 2: A computing device comprising: 

a processor; 
a memory; and 
computer-readable instructions stored on the memory that, when executed by the processor, cause the computing device to perform operations comprising: 

receiving conditions data from at least a first access point; 

determining, based at least in part on the conditions data, a potential throughput for at least one backhaul link connecting the first access point with a second access point; 

determining a radio frequency (RF) resource to be utilized based at least on the potential throughput, on a location of the first access point, and on a location of the second access point; and 

causing the at least one backhaul link to utilize the RF resource, wherein the computing device is separate and distinct from the first access point and the second access point.
 


The instant application discloses virtually all the limitations of the patented application with the exception of ‘receiving conditions data from at least a first access point of the telecommunication network; and determining, based at least in part on the conditions data, a potential throughput for at least one backhaul link connecting the first access point with a second access point of the telecommunication network’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘receiving conditions data from at least a first access point of the telecommunication network; and determining, based at least in part on the conditions data, a potential throughput for at least one backhaul link connecting the first access point with a second access point of the telecommunication network’ as disclosed by the patented claim into the instant claim so as to effectively optimize mesh network, thereby providing better network coverage and reducing strain on the network. 

Claim 2: Wherein the RF resource includes at least one of a licensed spectrum or an unlicensed spectrum.
Claim 3: Wherein the RF resource includes at least one of a licensed spectrum or an unlicensed spectrum.
Claim 3: Wherein the conditions data includes at least one of a weather data, signal level, a signal quality, a packet loss rate, interference, an uplink rate, or a downlink rate.
Claim 4: Wherein the conditions data includes at least one of a weather data, signal level, a signal quality, a packet loss rate, interference, an uplink rate, or a downlink rate.
Claim 4: Wherein the first access point and second access point are access points of a plurality of access points, the plurality of access points comprising a mesh network.
Claim 5: Wherein the first access point and second access point are access points of a plurality of access points, the plurality of access points comprising a mesh network.
Claim 5: The operations further comprising determining a distance between the first access point and the second access point and wherein the RF resource is determined based at least in part on the distance.
Claim 6: The operations further comprising determining a distance between the first access point and the second access point and wherein the RF resource is determined based at least in part on the distance.
Claim 6: Wherein further comprising determining a potential throughput for the mesh network and wherein determining the RF resource is based at least in part on the potential throughput for the mesh network.

Claim 7: Wherein further comprising determining a potential throughput for the mesh network and wherein determining the RF resource is based at least in part on the potential throughput for the mesh network.
Claim 7: Wherein at least one of the first access point or the second access point includes at least one of a base station, a Wi-Fi access point, an eNodeB, or a gNodeB.
Claim 8: Wherein at least one of the first access point or the second access point includes at least one of a base station, a Wi-Fi access point, an eNodeB, or a gNode.
Claim 8: Wherein determining the RF resource is based at least in part on a machine learning algorithm.
Claim 9: Wherein determining the RF resource is based at least in part on a machine learning algorithm.
Claim 9: A method implemented by a computing device of a core network of a telecommunication network, comprising: 

receiving conditions data from a first access point of the telecommunication network; 

determining, based at least in part on the conditions data, a potential throughput for at least one backhaul link connecting the first access point with a second access point of the telecommunication network; 

determining a radio frequency (RF) resource to be utilized based at least on the potential throughput, on a location of the first access point, and on a location of the second access point; and 

causing the at least one backhaul link to utilize the RF resource, wherein the computing device is separate and distinct from the first access point and the second access point.
Claim 10: A method implemented by a computing device of a core network of a telecommunication network, comprising: 

receiving conditions data from a first access point of the telecommunication network; 

determining, based at least in part on the conditions data, a potential throughput for at least one backhaul link connecting the first access point with a second access point of the telecommunication network; 

determining a radio frequency (RF) resource to be utilized based at least on the potential throughput; and 

causing the at least one backhaul link to utilize the RF resource, wherein the computing device is separate and distinct from the first access point and the second access point.

The instant application discloses virtually all the limitations of the patented application with the exception of ‘receiving conditions data from at least a first access point of the telecommunication network; and determining, based at least in part on the conditions data, a potential throughput for at least one backhaul link connecting the first access point with a second access point of the telecommunication network’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘receiving conditions data from at least a first access point of the telecommunication network; and determining, based at least in part on the conditions data, a potential throughput for at least one backhaul link connecting the first access point with a second access point of the telecommunication network’ as disclosed by the patented claim into the instant claim so as to effectively optimize mesh network, thereby providing better network coverage and reducing strain on the network. 
Claim 10: Wherein the RF resource includes at least one of a licensed spectrum or an unlicensed spectrum.
Claim 11: Wherein the RF resource includes at least one of a licensed spectrum or an unlicensed spectrum. 
Claim 11: Wherein the conditions data includes at least one of a weather data, signal level, a signal quality, a packet loss rate, interference, an uplink rate, or a downlink rate.
Claim 12: Wherein the conditions data includes at least one of a weather data, signal level, a signal quality, a packet loss rate, interference, an uplink rate, or a downlink rate.
Claim 12: Wherein the first access point and second access point are access points of a plurality of access points, the plurality of access points comprising a mesh network.

Claim 13: Wherein the first access point and second access point are access points of a plurality of access points, the plurality of access points comprising a mesh network.
Claim 13: Determining a distance between the first access point and the second access point and wherein the RF resource is determined based at least in part on the distance.
Claim 14: Determining a distance between the first access point and the second access point and wherein the RF resource is determined based at least in part on the distance.
Claim 14: Determining a potential throughput for the mesh network and wherein determining the RF resource is based at least in part on the potential throughput for the mesh network.
Claim 15: Determining a potential throughput for the mesh network and wherein determining the RF resource is based at least in part on the potential throughput for the mesh network. 
Claim 15: Wherein at least one of the first access point or the second access point includes at least one of a base station, a Wi-Fi access point, an eNodeB, or a gNodeB.
Claim 16: Wherein at least one of the first access point or the second access point includes at least one of a base station, a Wi-Fi access point, an eNodeB, or a gNodeB. 
Claim 16: Wherein determining the RF resource is based at least in part on a machine learning algorithm.
Claim 17: Wherein determining the RF resource is based at least in part on a machine learning algorithm.



Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

5.	Claims 18-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-19 of prior Patent No.: US 11,159,975 B2 to Hodroj et al.  This is a statutory double patenting rejection.  See table below:

Patent No.: US 11,159,975 B2
Instant Application 17/509,494
Claim 17: A computing device comprising: 

a processor; 

a memory; and 

computer-readable instructions stored on the memory that, when executed by the processor, cause the computing device to perform operations comprising: 

monitoring at least one backhaul link included in a mesh network, wherein the at least one backhaul link includes a communication channel between the computing device and at least one access point; 

determining conditions data associated with the at least one backhaul link; 

sending the conditions data to a remote computing device along with a location of the computing device; and 

in response to sending the conditions data to the remote computing device, receiving an instruction to operate the at least one backhaul link using at least one radio frequency (RF) resource, 

wherein the remote computing device selects the at least one RF resource based at least on the conditions data, on the location of the computing device, and on a location of the at least one access point.

Claim 18: A computing device comprising: 

a processor; 

a memory; and 

computer-readable instructions stored on the memory that, when executed by the processor, cause the computing device to perform operations comprising: 

monitoring at least one backhaul link included in a mesh network, wherein the at least one backhaul link includes a communication channel between the computing device and at least one access point; 

determining conditions data associated with the at least one backhaul link; 

sending the conditions data to a remote computing device along with a location of the computing device; and 

in response to sending the conditions data to the remote computing device, receiving an instruction to operate the at least one backhaul link using at least one radio frequency (RF) resource, 


wherein the remote computing device selects the at least one RF resource based at least on the conditions data, on the location of the computing device, and on a location of the at least one access point.
Claim 18: Wherein the monitoring is performed by an agent stored on the computing device.
Claim 19: Wherein the monitoring is performed by an agent stored on the computing device.
Claim 17: Wherein the remote computing device selects the at least one RF resource based at least on the conditions data, on the location of the computing device, and on a location of the at least one access point.
Claim 20: Wherein the remote computing device selects the at least one RF resource based at least on the conditions data, on the location of the computing device, and on a location of the at least one access point.
Claim 19: Operating the at least one backhaul link using the at least one RF resource within the mesh network.

Claim 21: Operating the at least one backhaul link using the at least one RF resource within the mesh network.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463